

115 HCON 120 IH: Supporting a bold and sustained expansion of Federal investments in affordable rental homes.
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 120IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Ms. Lee (for herself, Mr. Sablan, Mr. Espaillat, Mr. Soto, Mr. Capuano, Mr. Kihuen, Mrs. Beatty, Mr. Vargas, Mr. Beyer, Ms. Barragán, Mr. Khanna, Ms. Velázquez, Ms. DeLauro, Mr. Scott of Virginia, Mr. Carson of Indiana, Ms. Jayapal, Ms. Maxine Waters of California, and Ms. Norton) submitted the following concurrent resolution; which was referred to the Committee on Financial ServicesCONCURRENT RESOLUTIONSupporting a bold and sustained expansion of Federal investments in affordable rental homes.
	
 Whereas evidence-based research has shown that families with safe, decent, accessible, and affordable homes of their choice are better able to find employment, achieve economic mobility, perform better in school, and maintain improved health;
 Whereas providing housing assistance is one of the most effective ways to help families, children, and youth escape poverty and domestic violence;
 Whereas a wide body of research indicates that a child’s neighborhood and home life have a significant impact on the child’s performance in school;
 Whereas children of families that cannot afford a place to call home are more likely to be in fair or poor health;
 Whereas investing in affordable housing infrastructure has numerous benefits for the economy, including creating jobs, boosting families’ incomes, promoting healthy families, and encouraging further development;
 Whereas additional resources are needed to fully address the need for affordable rental homes; Whereas far too many families living in urban, suburban, and rural communities in the United States are struggling to keep a roof over their heads;
 Whereas three out of every four families in need of housing benefits are turned away due to chronic underfunding;
 Whereas without robust Federal investments, many more families would be homeless, living in substandard or overcrowded conditions, or struggling to meet other basic needs because too much of their limited income would be used to pay rent; and
 Whereas the President’s fiscal year 2019 budget request threatens affordable housing benefits for millions of low-income families: Now, therefore, be it
	
 That the Congress— (1)affirms that all people deserve access to basic living standards, including a place to call home;
 (2)affirms that when our Nation invests in affordable and accessible homes, we invest in people, in communities, and in America as a whole;
 (3)affirms that no one should be forced to give up food and basic healthcare to keep a roof over their heads; and
 (4)supports a bold and sustained expansion of Federal investments in affordable and accessible rental homes to help more low-income families who struggle to make ends meet.
			